Citation Nr: 1517391	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-48 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his representative


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from September 1972 to September 1975.  He also served on active duty for training (ACDUTRA) in the Army Reserve National Guard of Hawaii from May 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and October 2009 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied a claim of service connection for PTSD.  The Veteran filed Notice of Disagreements (NODs) in September 2009 and April 2010.  The RO issued a Statement of the Case (SOC) in November 2010.  In December 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of the PTSD issue.

In May 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a hearing at the RO (Travel Board hearing).  A copy of the hearing transcript is of record.

In a November 2011 decision, the Board expanded the Veteran's service connection claim to include PTSD and a psychiatric disorder other than PTSD.  The claim for service connection for PTSD was then reopened and denied by the Board.  The claim for service connection for a psychiatric disorder other than PTSD was then remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The acquired psychiatric disorder was then returned to the Board for appellate disposition.

Subsequently, the VLJ who presided over the May 2011 Travel Board hearing retired.  The Veteran was advised of that in a May 2013 letter and asked whether he wanted another hearing on his acquired psychiatric disorder issue.  His representative responded on his behalf in June 2013 that the Veteran desired another hearing at the RO before a VLJ available to render a decision on his acquired psychiatric disorder issue.  Accordingly, in August 2013, the Board remanded the acquired psychiatric disorder issue to the RO via the AMC in Washington, DC, for the Veteran to be scheduled for another hearing.  In a September 2013 letter, the Veteran stated that he did not want another hearing, and the acquired psychiatric disorder issue was returned to the Board for appellate disposition. 

Then, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the May 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In September 2013, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  In an April 2014 decision, the November 2011 Board decision denying service connection for PTSD was vacated.  Accordingly, both the PTSD and acquired psychiatric disorder issues were before the Board again on appeal.     

In June 2014, the Board remanded this appeal to the RO via the AMC in Washington, DC, for a Supplemental SOC (SSOC) to be issued.  

In September 2014, the Veteran's representative presented argument before the undersigned VLJ at a hearing at the RO (Travel Board hearing) in support of the Veteran's claim.  The Veteran was not present.  A copy of the hearing transcript is of record.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the most recent adjudication of the PTSD issue in the November 2011 Board decision, additional, pertinent VA treatment records were added to the Veteran's Virtual VA paperless claims file.  A SSOC was issued in March 2013, which addressed this evidence, but the SSOC did not include the PTSD issue, as this issue had been denied in the November 2011 Board decision.  The PTSD denial was then subsequently vacated by the Board, as described above.  Accordingly, this pertinent VA medical evidence has not been reviewed by the AOJ with respect to the PTSD issue, and a waiver is not of record.  Thus, the Board sent the Veteran and his representative a letter asking whether the Veteran waived his right to have the AOJ consider this additional evidence in the first instance.  In May 2014, the Veteran's representative responded with a letter stating that the Veteran wanted his claim remanded back to the AOJ for review of the additional VA medical evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, in June 2014, the Board remanded the entire appeal, to include the PTSD issue, for a review by the AOJ of the newly received evidence.  Upon remand, the AOJ did not readjudicate the claim at all, to include in a rating decision or SSOC.  The Board finds that a remand is required in order to comply with the Board's prior June 2014 remand directives.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send the Veteran and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




